DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6, 7 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallespi-Gonzalez.
	Referring to Claim 1, Vallespi-Gonzalez teaches for each of a plurality of spatial scales, determining respective scaled data for the respective spatial scale based on signal representation data to obtain a plurality of scaled data ([0040] and [0071]), wherein the signal representation data includes range information, velocity information and angular information ([0032] and [0085]); providing the scaled data to a plurality of detectors; and performing object detection by the respective detectors based on at least one of the plurality of scaled data; [0040], [0045-0048], [0071] and [0107-0108], wherein each detector carries out the object detection in a respective pre-determined spatial region; [0040], [0045-0048], [0071] and [0107-0108].
	Referring to Claim 2, Vallespi-Gonzalez teaches wherein the signal representation data is based on at least one of radar signals or ultrasonic signals; [0032] and [0085].
	Referring to Claim 3, Vallespi-Gonzalez teaches wherein the signal representation data comprises frequency-domain radar data; [0085].
	Referring to Claim 4, Vallespi-Gonzalez teaches wherein the signal representation data is based on signals received by an array of antennas; [0032] and [0085].
	Referring to Claim 6, Vallespi-Gonzalez teaches wherein the plurality of spatial scales are provided in a hierarchy from fine spatial resolution to coarse spatial resolution; [0040] and [0071].
	Referring to Claim 7, Vallespi-Gonzalez teaches wherein the plurality of spatial scales are related to the range information of the signal representation data; [0032] and [0085]. 
	Referring to Claim 9, Vallespi-Gonzalez teaches wherein the respective pre-determined spatial regions of the plurality of detectors are provided across a pre-determined range in polar angle coordinates; [0032] and [0085].
	Referring to Claim 10, Vallespi-Gonzalez teaches wherein each of the detectors provides a respective confidence of the object detection; [0041], [0072], [0108] and [0125].
	Referring to Claim 11, Vallespi-Gonzalez teaches wherein each detector, upon detecting an object, predicts a property of the detected object; [0041], [0053], [0072], [0089], [0098], [0108] and [0125].
	Referring to Claim 12, Vallespi-Gonzalez teaches wherein the property of the detected object comprises at least one of a location of the detected object, a size of the detected object, an orientation of the detected object, a velocity of the detected object, a shape of the detected objects, or a class of the detected object; [0041], [0053], [0072], [0089], [0098], [0108] and [0125].
	Referring to Claim 13, Vallespi-Gonzalez teaches using a neural network that is trained based on labeled data comprising reference object information and data based on which reference signal representation data is obtainable; [0045], [0047], [0106], [0140], [0146] and [0149-0151].
	Referring to Claim 14, Vallespi-Gonzalez teaches a computer system comprising a plurality of computer hardware components configured to carry out the computer implemented method of claim 1; See rejection of Claim 1 and entire disclosure.
	Referring to Claim 15, Vallespi-Gonzalez teaches a non-transitory computer readable medium comprising instructions that when executed by at least one processor cause the at least one processor to perform the computer implemented method of claim 1; See rejection of Claim 1 and entire disclosure.
	Referring to Claim 16, Vallespi-Gonzalez teaches wherein at least some of the spatial regions at least partially overlap; See above citations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez in view of Urtasun.
	Referring to Claim 5, Vallespi-Gonzalez teaches wherein the signal representation data is determined as dense data based on sparse input data, but does not explicitly disclose nor limit it is based on a transformation preserving a spatial order of the sparse input data.
	However, Urtasun teaches using data based on a transformation preserving a spatial order of the sparse input data; See Fig. 7 and [0165].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vallespi-Gonzalez with the transformation preserving as taught by Urtasun as it is a well known method that contributes to better performance since it ignores non-valid data that may introduce noises to the statistics.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. Applicant’s arguments do not explain on why they believe that the cells do not equate to spatial regions. The arguments are data points and not different spatial regions. There is no further elaboration as to why the Applicant believes this to be the case. The Examiner disagrees with the assertion made by the Applicant and maintains that the rejection is proper. Based on the cited portions and remainder of the specification it is clear that while the cells contain data points, these data points are obtained from different spatial regions in the surrounding area. The sensors disclosed in the prior art collect data from the surrounding environment in a three-dimensional space relative to the sensors; [0083-0085]. The concept of different spatial regions is implicit by the scanning of three-dimensional space as can be seen in Fig. 4-8 of the prior art. The radar sensors have a three-dimensional space that it’s FOV will cover, and the Lidar sensors also have a three-dimensional space that it’s FOV will cover. The cells are made of data points collected from the surrounding environment (different spatial regions) and therefore the Examiner maintains that the rejection is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2020/0103523 and 2017/0067991 are being cited to disclose that the term cell is known in the art to be a spatial region.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646